Citation Nr: 0122932	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Nashville 
Regional Office (RO) March 1997 decision which declined to 
reopen the claim of service connection for chronic acquired 
psychiatric disability.  

By April 2000 decision, the Board reopened the veteran's 
claim of service connection for chronic acquired disability, 
and denied the claim as not well grounded.  Timely appeal 
from that decision was filed with the U.S. Court of Appeals 
for Veterans Claims (the Court).  By November 30, 2000 Order, 
the Court vacated the April 2000 Board decision, and 
consistent with the newly-enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), remanded the case to the Board for further action 
consistent with the Order.  


REMAND

By May 16, 2001 written correspondence to the Board, the 
veteran's representative requested a video conference hearing 
before a Member of the Board.  Thus, to ensure full 
compliance with due process requirements, a video hearing 
must be scheduled pursuant to the aforementioned request.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.700 (2000).

There has been a significant change in the law subsequent to 
the April 2000 Board decision.  In November 2000, VCAA became 
law, redefining the obligations of VA with respect to the 
duty to assist and enhancing the duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000), which had held 
that VA cannot assist in developing a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Recently, the adjudication regulations 
implementing VCAA were published as a final rule.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The evidence in this case indicates that the veteran may be 
in receipt of disability benefits from the Social Security 
Administration (SSA).  (See May 1997 disability determination 
notice from SSA).  Thus, medical records forming the basis 
for the award of SSA benefits must be added to the claims 
file prior to resolution of this appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Moreover, by July 19, 2001 letter, the veteran's 
representative suggested that portions of service medical 
records may be missing, consisting of reports of 
psychological testing (an "MMPI") performed in conjunction 
with the veteran's hospitalization at the U.S. Army Hospital 
in Ft. Carson, Colorado in June 1977, requesting that such 
records be associated with the file prior to final resolution 
of the service connection claim.  Thus, complete service 
medical records should be associated with the file, as 
requested below.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a video conference hearing 
before a Member of the Board, according 
to his request.  All communication with 
the veteran regarding the scheduling of 
a hearing should be documented in the 
claims folder.

3.  The RO should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.

4.  After undertaking any additional 
development deemed essential to that 
specified above, the RO should attempt 
to obtain (through official channels) 
for association with the claims file, 
the complete service medical records, 
particularly the records of 
psychological testing (an MMPI) of the 
veteran from his June 6-9, 1977 
hospitalization at the Ft. Carson U.S. 
Army Hospital.

5.  The RO should also afford the 
veteran a VA psychiatric examination to 
determine the nature and etiology of 
any current chronic acquired 
psychiatric disability, and 
readjudicate the veteran's claim of 
service connection for chronic acquired 
psychiatric disability.

6.  The RO should review the development 
requested above to ensure compliance 
with this remand.  If any development 
requested is not accomplished, remedial 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


